
	

113 HR 617 IH: To designate the Federal Building and United States Courthouse located at 1125 Chapline Street in Wheeling, West Virginia, as the Frederick P. Stamp, Jr. Federal Building and United States Courthouse.
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 617
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. McKinley (for
			 himself, Mr. Rahall, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate the Federal Building and United States
		  Courthouse located at 1125 Chapline Street in Wheeling, West Virginia, as the
		  Frederick P. Stamp, Jr. Federal Building and United States
		  Courthouse.
	
	
		1.DesignationThe Federal building and United States
			 courthouse located at 1125 Chapline Street in Wheeling, West Virginia, shall be
			 known and designated as the Frederick P. Stamp, Jr. Federal Building and
			 United States Courthouse.
		2.ReferencesAny reference in law, map, regulation,
			 document, paper, or other record of the United States to the Federal Building
			 and United States Courthouse referred to in section 1 shall be deemed to be a
			 reference to the Frederick P. Stamp, Jr. Federal Building and United
			 States Courthouse.
		
